Title: To George Washington from Joseph Hawley, 21 June 1776
From: Hawley, Joseph
To: Washington, George



Water town [Mass.] June 21st 1776

The Most important Matters are soon to be decided by Arms Unhappy it is for the Massachusetts and I fear for the whole

continent that at this season We have a large Numerous Assembly More than one half of the house are new members—Their decisions are Most afflictingly slow, when every thing calls for the Utmost ardour & dispatch The Lord have Mercy on us! This colony I imagine will raise the Men required by Congress, before Snow falls—But in No season for the relief of either New York or Canada—Pray Sr Consider what then is to be done—It is My clear Opinion that there will not a single company Move in this colony for either of those places, this three weeks—I know Sir it will vex You—But Your Excellency will not be Alone in the vexation—My soul at times is ready to die within Me, at the delays, at others, My Blood to press out at the pores of My Body—But what Shall be the expedients—I never was good at them—But will Venture to propose again the same I mentioned in my last—Namely, That some or all of the five Continental regiments here be orderd to March without one Moments delay to Canada or New York as the exigencies require—in Such case they Must be paid up their Arrears or Nearly—in that way You Will in effect get Succours for New York or Canada or both from this colony—Our People are so Jealous for their own Safety (tho you know Sir that I judge them at present in very little danger) that they will raise the Militia for their own defence—I begg your Excellency to Advert to the proposal a Moment—our own Militia are as good for all the intents Answered or to be Answered here; by those regiments as they are—They [are] Much better for Canada or New-York than the Militia—They are Officerd and organized and Well armed—The Militia to be officered Armed and equipped—The differences are too Many to be enumerated—if I may say it I am astonished at the Policy of Congress in ordering More Regiments here instead of ordering those which are here to parts where they [are] infinitely more Needed—But my opinion is [of] little worth—But Such as it is I have given it—it may ser⟨ve⟩ as a Suggestion—I am, May it please your Excellency most sincerely Your.
